Citation Nr: 9900598	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-33 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees and shoulders.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had active service as a New Philippine Scout from 
July 1946 to March 1949.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In July 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has arthritis and 
hypertension which had their onset during active service.  He 
argues that service connection is warranted for these 
disorders.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for arthritis of the knees and shoulders 
and hypertension are well grounded.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that his arthritis of the knees and shoulders 
and hypertension are due to injuries or disease incurred in, 
or aggravated by, active service. 


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for arthritis of the knees and 
shoulders and hypertension.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the record reflects that the 
veterans service medical records are unavailable and that 
they may have been lost due to fire.  In such cases, there is 
a heightened duty to assist the veteran in developing 
evidence that might support his claim, which includes a duty 
to search for alternative medical records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, the record 
includes a May 1995 report from the National Personnel 
Records Center (NPRC), which noted a search for alternative 
records from the office of the surgeon general and the unit 
records of the 65th Transportation Harbor Craft Company had 
been unsuccessful.  

In September 1995 the NPRC notified the RO that more specific 
information was required for an additional search.  The Board 
notes that the veteran has provided inconsistent information 
concerning the medical treatment he claims he received during 
active service.  Therefore, as the service department has 
been unable to locate medical records based upon the 
information provided by the veteran, the Board finds the RO 
has adequately assisted the veteran in the development of 
these claims.  There is no indication that an additional 
search for records would be beneficial.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including arthritis 
and hypertension, if they become manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible 
or possible is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In this case, the veteran, in his July 1994 application for 
VA benefits, reported that his knee disability began in 1946 
and that his high blood pressure began in 1992.  In September 
1994 he reported that he had undergone 3 weeks of treatment 
for knee disorders at a service department medical facility 
in Okinawa in November 1947.  At a personal hearing before 
the undersigned Board Member in July 1998, the veteran 
testified that he was treated for arthritis in 1948.  He 
stated that after service he treated himself with herbal 
medicine and first saw a doctor in 1990.  He stated that he 
had experienced headaches and dizziness which he believed 
were due to his high blood pressure since active service.

Post-service private and VA medical records include diagnoses 
of arthritis of the knees and shoulders and hypertension.  
During VA examination in January 1995, the veteran reported a 
history of hypertension since 1989.  The medical evidence 
includes no opinion as to the etiology of these disorders.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates the veterans arthritis of the knees and 
shoulders and hypertension are due to injuries or disease 
incurred in, or aggravated by, active service.  The Board 
notes that the earliest competent medical report of arthritis 
or hypertension was dated in February 1989, almost 40 years 
after the veterans discharge from active service.  
Therefore, a presumption of service connection is not 
warranted for these disorders.  See 38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.309(a).

The only evidence of a causal relationship between these 
disorders and active service is the veterans own opinion.  
The Board notes that medical evidence is required to 
establish a relationship between a present disability and 
continuity of symptomatology, unless the disorder is such 
that a lay persons observation is competent.  See Savage, 10 
Vet. App. at 497.  While the veteran is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds that the veteran 
has not submitted evidence of well-grounded claims for 
service connection for arthritis of the knees and shoulders 
and hypertension.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and that the veteran has not indicated the existence of any 
additional evidence that would well ground these claims.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), affd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for arthritis of the knees 
and shoulders is denied.

Entitlement to service connection for hypertension is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
